Citation Nr: 0125184	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-17 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury (also claimed as spondylolisthesis).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from April 1942 to 
May 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for residuals of a back injury (also claimed as 
spondylolisthesis).  

The veteran submitted evidence directly to the Board without 
a waiver of RO review in accordance with 38 C.F.R. § 20.1304 
(2001).  However, in a July 2001 note, the veteran's 
representative waived RO consideration of the evidence on 
behalf of the veteran.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  By a decision entered in July 1944, the RO denied the 
veteran's claim for service connection for spondylolisthesis.  
He was notified to the RO's determination and of his 
appellate rights, but he did not appeal.  

3.  By a decision entered in May 1980, the RO denied the 
veteran's claim for service connection for residuals of a 
back injury.  This decision was confirmed in June 1980 and 
January 1981.  The veteran was notified of the RO's 
determinations and of his appellate rights, but he did not 
appeal.  

4.  Evidence received since the July 1944 and January 1981 RO 
denials is not so significant that it must be considered to 
fairly decide the merits of the claim.  

CONCLUSIONS OF LAW

1.  The July 1944 decision of the RO that denied the 
veteran's original claim for service connection for 
spondylolisthesis is final.  38 U.S.C.A. §§ 1110, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.302 (2001).  

2.  The January 1981 decision of the RO that denied the 
veteran's claim for service connection for residuals of a 
back injury is final.  38 U.S.C.A. §§ 1110, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104, 20.302 (2001).  

3.  The additional evidence received subsequent to the July 
1944 and January 1981 RO decisions is not new and material, 
and the claim for service connection residuals of a back 
injury (also claimed as spondylolisthesis) may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Among other things, this law 
eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  

Subsequent to the passage of the VCAA, regulations were 
published to address the various provisions of the Act.  
Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  In 
addition, duty to assist requirements for claimants trying to 
reopen a finally decided claim were also promulgated.  See 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
at 3.159(c)(1)-(3)).  The provisions of these regulations 
were explicitly made applicable only to claims to reopen a 
finally decided claim which were received by VA on or after 
August 29, 2001.  Id., at 45,620.  Since the veteran's claim 
to reopen was received by the RO in December 1998, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
duty to assist provisions, as discussed above, are not 
applicable to the veteran's claim to reopen.  Nevertheless, 
the duties to inform and assist as set forth in the VCAA do 
apply. 

In this case, all relevant evidence has been obtained by the 
RO, and the veteran has not identified any outstanding 
evidence that might aid his claim.  The RO sent a letter to 
the veteran in July 1999 advising him of the evidence needed 
to support his claim, and requesting that he submit any 
additional records available.  Accordingly, the Board finds 
that VA's duties set forth in the VCAA have been 
substantially complied with, and no useful purpose would be 
served by remanding this case to the RO for additional 
consideration of the new law.  The Board also notes that the 
provisions of the VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet App 203 (1999) (en banc); Elkins v. West, 12 
Vet. App. 209 (1999).  

In the July 1944 rating decision, the RO denied the veteran's 
original claim for service connection for spondylolisthesis 
based on a finding that the condition was a congenital or 
developmental abnormality.  The evidence of record at the 
time the decision was made included service medical records 
which showed that the veteran was seen on several occasions 
with complaints of pain in his feet which sometimes went up 
to his back.  However, x-rays of the veteran's back had 
revealed a congenital defect, pre-spondylolisthesis, at the 
lumbo-sacral joint.  The veteran was informed of this 
determination; however, he did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105 (West 1991).  

Subsequently, the veteran sought to reopen the claim.  In a 
May 1980 rating decision, the RO denied service connection 
for a residuals of a back injury based on a finding that 
there was no evidence in the veteran's service medical 
records which showed that he sustained a back injury, or that 
his preexisting congenital development was aggravated by 
service.  Additional evidence associated with the file at 
that time included the veteran's allegations that he injured 
his back in service in September 1942 and November 1943.  He 
asserted that, on one occasion, he slipped and fell in a 
rainstorm.  He sustained a second injury to his back when he 
slipped down a ladder and fell approximately seven feet.  An 
April 1980 letter from Dr. George Boutros, stated that the 
veteran was seen in February 1966, with complaints of back 
pain which radiated in the left buttock and leg.  The veteran 
had reported a history of two back injuries in 1942 and 1943 
while serving with the Navy.  X-rays showed 
spondylolisthesis, osteoarthritic changes, and some narrowing 
of the 5th lumbar intervertebral disc.  The diagnosis was 
chronic recurring lumbosacral pain with concurrent left 
sciatic involvement; and apparent spondylolisthesis which 
contributed to an unstable situation.  The RO concluded that 
the evidence associated with the file still did not include 
medical evidence that the veteran injured his back in 
service, or that his currently claimed or diagnosed 
lumbosacral spine disabilities were causally related to his 
military service.  Additionally, the evidence did not show 
that the veteran's preexisting spondylolisthesis was 
permanently aggravated by his service.  

The veteran subsequently submitted a March 1980 certificate 
from an attending physician, Thomas J. Donaghy, Jr., D.C., 
which stated that the veteran had been treated intermittently 
for chronic low back tension from 1945 to 1965.  The 
diagnosis was chronic myofascial strain.  There was no 
reference to any complaints or findings during the veteran's 
service.  In June 1980, the RO considered the additional 
evidence and confirmed the May 1980 denial, again concluding 
that the veteran's back disorder was congenital in nature.  

In July 1980, the veteran submitted a statement which 
reiterated that he injured his back in service on two 
separate occasions.  The veteran was afforded a VA 
examination in November 1980.  He gave a history of two back 
injuries in service and continuous chiropractic adjustments 
to his back and feet.  He complained of increased lower back 
pain.  Clinical evaluation revealed slight muscle spasm of 
the mid-lumbar region of the back.  Limitation of full 
forward flexion was noted and there was pain on motion.  Skin 
rolling of the lower and mid-lumbar regions of the back 
caused skin tightening and discomfort.  There was also 
discomfort upon forward thrust of the 4th lumbar vertebra.  
No gross muscle atrophy was indicated.  X-rays showed 
degenerative and discogenic disease of the lumbar spine.  The 
diagnoses included residuals of injury to the back, 
lumbosacral strain, and degenerative arthritis and 
degenerative disc disease of the lumbar spine.  In a January 
1981 rating decision, the RO continued the denial of service 
connection for a back condition, concluding that no evidence 
was presented to show that the veteran's back condition was 
of service origin or aggravation.  The veteran was informed 
of this determination; however, he did not appeal the 
decision and it became final.  38 U.S.C.A. § 7104 (West 
1991).  

The Board has reviewed the additional evidence that has been 
associated with the claims folder since the July 1944 and 
January 1981 denials.  The veteran has presented additional 
VA outpatient treatment records dated in October 1998, which 
showed that the veteran had a history of atrial fibrillation, 
colon cancer, bilateral herniorrhaphy, and was status post 
TURP.  In a May 2000 statement, the veteran repeated his 
assertions that he injured his back on two occasions during 
his military service.  He explained that he has continued to 
have difficulty with his back since then.  The veteran 
provided similar oral testimony at a personal hearing before 
the undersigned Member of the Board at the RO in April 2001.  
Treatment notes from Barry Gordon, P.A., showed that the 
veteran was seen on several occasions in March 2001 for 
complaints of low back pain, particularly in the right 
sacroiliac area.  The pain had started four days prior 
without any apparent cause.  The veteran related a history of 
two back injuries due to falls in the Navy and he said he had 
problems for years.  The veteran also stated that he had not 
had any problems recently until 4 days earlier.  Physical 
examination revealed tenderness on palpation of the para 
lumbar musculature.  There was point tenderness at L5 and the 
sacroiliac.  Kemp's test produced pain in the right 
sacroiliac area upon both right and left rotation.  Nachlas' 
test was negative.  Straight-leg raising produced right 
sacroiliac pain.  Patellar deep tendon reflexes were equal 
and active.  The diagnoses were lumbalgia; subluxation at L5 
and right sacroiliac.  Activator methods were used for 
manipulation of the lumbar spine.  Upon his last treatment at 
the end of the month, he was asymptomatic except for some 
negligible tenderness to palpation at L5 and the right 
sacroiliac.  He was to return on an as needed basis.  The 
examiner did not indicate any relationship between the 
veteran's current complaints and his service.  

The veteran has not submitted any medical evidence to support 
his claim that his current back disorder was incurred in or 
aggravated by his military service.  The absence of evidence 
that any current back disorder had its onset in service or 
that the preexisting spondylolisthesis was aggravated thereby 
was the basis of the earlier RO denials.  Furthermore, the 
veteran's statements and hearing testimony alone are 
insufficient to establish a causal relationship.  The Board 
has considered the contentions of the veteran and 
representative and, inasmuch as they are offering their own 
medical opinion and diagnoses, notes that the record does not 
indicate that they have any medical expertise.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  These assertions of 
medical causation alone are not probative because lay persons 
(i.e., persons without medical expertise) are not competent 
to offer medical opinions.  Moray v. Brown, 5 Vet.App. 211 
(1993); Grottveit v. Brown, 5 Vet.App. 91 (1993).  Finally, 
the most recent medical evidence submitted from Barry Gordon 
suggests that the veteran's back disorder may have resolved.  
As such, the Board concludes that the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
See Hodge, supra.  Hence, the veteran has not met his burden 
of submitting new and material evidence, and the claim for 
service connection for residuals of a back injury (also 
claimed as spondylolisthesis) may not be reopened.  


ORDER

New and material evidence has not been presented and the 
claim for service connection for residuals of a back injury 
(also claimed as spondylolisthesis) may not be reopened.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

